Citation Nr: 0206281	
Decision Date: 06/13/02    Archive Date: 06/20/02

DOCKET NO.  95-18 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Propriety of reduction of disability evaluation for a seizure 
disorder from 80 percent disabling to 20 percent disabling 
effective August 1, 1995.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. Frost, Counsel 


INTRODUCTION

The veteran served on active duty from June 1979 to December 
1985.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in April 1995 by the Indianapolis, 
Indiana, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The Board notes that, after the veteran perfected her appeal 
from the rating decision of April 1995 by filing a 
substantive appeal in May 1995, she appeared and testified at 
a personal hearing in July 1995.  In a decision of October 
1995, the hearing officer declined to restore the 80 percent 
evaluation which had been reduced to 20 percent by the rating 
decision of April 1995.  Then, based on his review of the 
evidence, he assigned an evaluation of 40 percent for a 
seizure disorder.  However, the Board finds that the issue in 
appellate status remains the propriety of the reduction of 
the rating from 80 percent to 20 percent.  For the reasons 
and bases stated below, the Board has found that the rating 
reduction was improper under applicable laws and regulations.  
After the evaluation of 80 percent for a seizure disorder 
effective August 1, 1995, is restored, the issue of whether a 
rating reduction should be proposed, in accordance with 
established procedures, will remain a question in the 
jurisdiction of the RO.

In March 2000, the Board remanded this case to the RO.  The 
case was returned to the Board in April 2002.


FINDING OF FACT

An August 1994 VA epilepsy and narcolepsy examination was 
inadequate as a 
a basis to reduce the evaluation of a seizure disorder from 
80 percent to 20 percent.


CONCLUSION OF LAW

A reduction in the disability evaluation for a seizure 
disorder from 80 percent disabling to 20 percent disabling 
effective August 1, 1995, was improper.  See 
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.105(e), 3.344, 
4.1-4.4, 4.7, 4.10, 4.13, 4.121-4.122, Diagnostic Code 8910 
(2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

The only issue before the Board for appellate review is the 
propriety of a reduction in a disability rating.  A claim 
stemming from a rating reduction action is not a claim for an 
increased disability evaluation.  See Dofflemyer v. 
Derwinski, 2 Vet. App. 277, 279-80 (1992) (citing Peyton v. 
Derwinski, 1 Vet. App. 282, 286 (1991)).

As a preliminary matter, the Board notes that, during the 
pendency of this appeal, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The VCAA 
also provides that VA shall notify the claimant of any 
information, and any medical or lay evidence not previously 
provided to VA, which is necessary to substantiate the claim.  
In the instant case, the Board finds that VA has complied 
with the requirements of the statute.  The veteran has not 
identified any evidence which may be pertinent to her claim 
which the RO has not obtained and considered.  The RO 
notified the veteran of the laws and regulations pertaining 
to rating reductions.  The Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the veteran's claim and that the 
notice provisions of the VCAA have been complied with.  The 
Board finds that there will be no prejudice to the veteran if 
the Board decides her appeal at this time and the Board will, 
therefore, proceed to consider the veteran's claim on the 
merits.  See Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a)); see also Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

The record shows that the evaluation of a seizure disorder 
was reduced from 80 percent disabling to 20 percent disabling 
effective August 1, 1995, based on a report of a VA epilepsy 
and narcolepsy examination in August 1994.  The veteran 
contends that the reduction of the evaluation of her service-
connected seizure disorder was improper.  The Board agrees.  

The rating criteria for seizure disorders, set forth under 38 
C.F.R. § 4.124a, Diagnostic Codes 8910 (2001) (grand mal 
epilepsy) and 8911 (petit mal epilepsy), are as follows: a 
100 percent evaluation is warranted when averaging at least 
one major seizure per month during the preceding year; an 80 
percent evaluation is warranted when averaging at least one 
major seizure in 3 months over the last year, or more than 10 
minor seizures weekly; a 60 percent evaluation is warranted 
when averaging one major seizure in 4 months over the past 
year, or 9 to 10 minor seizures weekly; a 40 percent 
evaluation is warranted for one major seizure during the 
preceding 6 months or 2 major seizures in the last year, or 5 
to 8 minor seizures weekly.  

Notes to the aforementioned regulation describe major 
seizures as generalized tonic-clonic convulsions accompanied 
by unconsciousness; minor seizures are described as brief 
interruptions in consciousness or conscious control 
associated with staring or rhythmic blinking of the eyes, 
nodding of the head, sudden loss of postural control, or 
sudden jerking of the arms, trunk, or head.  Id.  Although 
the frequency and nature of seizures may be established by 
competent, consistent lay testimony emphasizing convulsive 
and immediate postconvulsive symptomatology, when there is 
doubt as to the true nature of epileptic form attacks, 
neurological observation in a hospital adequate to make such 
a study is necessary.  38 C.F.R.       § 4.121 (2001).

The record reveals that the veteran was granted service 
connection for a seizure disorder by a December 1985 rating 
decision.  A 60 percent evaluation was assigned based on the 
service medical records, which noted that the veteran was 
experiencing one major seizure every four months in 1985 and 
was diagnosed with generalized tonic-clonic seizure disorder.

At a VA examination in December 1987, it was noted that the 
veteran was taking 100 milligrams of Dilantin three times a 
day.  She stated that her last seizure had been eight months 
to one year previous.  At a VA examination in May 1988, it 
was  noted that the veteran had experienced one major seizure 
in March 1988 and two within the last year.  Based upon the 
May 1988 VA examination findings, in a July 1988 rating 
decision, the RO reduced the evaluation from 60 percent to 20 
percent.
 
At a VA neurological examination in March 1990, it was noted 
that the veteran said her last seizure was six months prior 
to the examination and she generally averaged two seizures 
per year.  Physical examination was unremarkable.  The 
diagnosis was generalized tonic clonic seizure disorder.  
Based upon the findings from the May 1988 and March 1990 VA 
examinations, in an April 1990 rating decision the RO 
increased the evaluation to 40 percent. 

At a VA epilepsy and narcolepsy examination in February 1992, 
it was noted that the veteran was taking 400 milligrams of 
Dilantin per day.  She indicated that she suffered from 
seizures approximately six times per year and that they had 
become more frequent.  Physical examination revealed that her 
pupils constricted from three millimeters to two millimeters 
bilaterally, there were afferent pupillary defects and fundi 
were flat.  The remainder of the neurological examination was 
within normal limits.  Based upon the February 1992 VA 
examination, in an April 1992 rating decision the RO 
increased the evaluation to 80 percent, effective February 
28, 1992.

At a VA epilepsy and narcolepsy examination in August 1994, 
it was noted that the veteran had been on 200 milligrams of 
Dilantin twice a day and she reported that she had not 
experienced a seizure in one year.  She observed an aura or 
warning whenever she was about to have a seizure and 
complained of having some vascular or migrainous sounding 
headaches in the posterior occipital area of her head, which 
in the last few years had been the warning before a seizure.  
Neurological examination was unremarkable.  Findings from a 
MRI dated September 1994 were unremarkable. 

Based upon the August 1994 VA examination, in August 1994 the 
RO proposed to reduce the evaluation for the veteran's 
seizure disorder from 80 percent to 20 percent.  In April 
1995, the RO issued a rating decision that implemented the 
proposed reduction from 80 percent to 20 percent, effective 
August 1, 1995.  The bases cited for the rating reduction 
were as follows: the VA examination in August 1994 showed 
that the veteran's seizure disorder was well controlled with 
medication and that she had not had a seizure in the past 
year; she remained on Dilantin and had no subjective 
complaints on examination; and the MRI of September 1994 had 
been normal.    

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 
(2001).  When implementing a rating reduction, an agency of 
original jurisdiction must comply with certain procedural 
requirements.  Pursuant to 38 C.F.R. § 3.105(e) (2001), a 
rating decision must inform the veteran of the proposed 
reduction, indicate that the veteran has 60 days to present 
evidence showing why the reduction should not be implemented, 
and state that the veteran may request a hearing.  The RO 
complied with the procedural requirements regarding notice 
and opportunity to be heard by a letter to the veteran dated 
in August 1994. 

The Board now addresses the issue on appeal of whether the 
rating reduction was warranted.  A regulation, 38 C.F.R. § 
3.344 (2001), pertains to stabilization of disability 
evaluations, ratings of disabilities which are likely to 
improve, and examination reports indicating improvement.  In 
Brown v. Brown, 5 Vet. App. 413 (1993), the United States 
Court of Appeals for Veterans Claims (Court) noted that this 
regulation applies to ratings which have been in effect for 
long periods of time at the same level (5 years or more).  
See Brown v. Brown, 5 Vet. App. 413, 417 (1993); 38 C.F.R. 
§ 3.344(c) (2001).  In the instant case, at the time of the 
rating decision appealed from, the 80 percent rating for the 
veteran's seizure disorder had been in effect from February 
1992 to August 1994, a period less than 5 years, and 
therefore, the provisions of 38 C.F.R. § 3.344(a) and (b) did 
not apply. Nevertheless, the Court noted in Brown that there 
are several general VA regulations that apply to all rating 
reductions regardless of whether the rating has been in 
effect for five years or more.

38 C.F.R. § 4.1 (2001) requires that each disability be 
viewed in relation to its history.  Furthermore, 38 C.F.R. § 
4.13 (2001) provides that the rating agency should assure 
itself that there has been an actual change in the condition, 
for better or worse, and not merely a difference in the 
thoroughness of the examination or in use of descriptive 
terms.  In any rating reduction case, not only must it be 
determined that an improvement in a disability has actually 
occurred, but that such improvement reflects improvement in 
ability to function under ordinary conditions of life and 
work.  Brown, 5 Vet. App. at 420-21 (1993); see 38 C.F.R. 
§§ 4.2, 4.10 (2001).  A claim as to whether a rating 
reduction was proper "must be resolved in the veteran's 
favor unless 'the Board concludes that a fair preponderance 
of evidence weighs against the claim.'"  Brown, 5 Vet. App. 
at 421, (citing Gilbert v. Derwinski, 1 Vet. App. 49, 58 
(1990)).  

After carefully reviewing the evidence, the Board concludes 
that the reduction in the disability rating for a seizure 
disorder from 80 percent to 20 percent disabling was 
improper.  The RO reduced the veteran's benefits from 80 
percent to 20 percent based solely on the August 1994 VA 
epilepsy and narcolepsy examination, which indicated that the 
veteran had not experienced a seizure in a year and that her 
seizures were controlled with Dilantin.  The Board finds the 
fact that the veteran did not have any seizures in 1994 was 
an unacceptable basis for reducing the evaluation, 
particularly in relation to the entire recorded history of 
the veteran's seizure disability.  Evidence from the 
preceding years demonstrated that the veteran was subject to 
multiple seizures in any single year, despite the fact that 
she was taking Dilantin. The March 1990 examination report 
noted that she was averaging two seizures per year and the 
February 1992 VA examination report showed an increase in the 
number of seizures to over six in one year.  In view of the 
entire recorded history of the veteran's disability, 
specifically the number of seizures she experienced in the 
early 1990s, it is clear that the RO did not adequately 
assure itself as to whether the findings from the August 1994 
examination demonstrated a temporary improvement or an actual 
change in her disability.  Brown, 5 Vet. App. at 420-421.  
Therefore, the Board finds that the reduction from 80 percent 
to 20 percent was not proper.  Consequently, restoration of 
an 80 percent evaluation from February 28, 1992, is 
warranted.       


ORDER

Reduction in the evaluation for a seizure disorder from 80 
percent disabling to 20 percent disabling effective August 1, 
1995, having been found to have been improper, the appeal is 
granted. 



		
	F. Judge Flowers
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

